FILED
                            NOT FOR PUBLICATION                              JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30131

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00082-RSL

  v.

JUAN SALINAS BAUTISTA, a.k.a. DJ,                MEMORANDUM *
a.k.a. Jose Morales Victoria,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Juan Salinas Bautista appeals pro se from the district court’s order denying

his motion under 18 U.S.C. § 3582(c)(2) for reduction of sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Salinas Bautista contends that he is entitled to a sentence reduction based


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
upon amendments to the Sentencing Guidelines promulgated in connection with

the Fair Sentencing Act (“FSA”), which he also argues should be given retroactive

effect. We review de novo whether the district court had authority to modify the

sentence. See United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009).

      The FSA and related Guidelines amendments had no effect upon either the

statutory or the advisory Sentencing Guidelines ranges applicable in Salinas

Bautista’s case. His base offense level of 32, which was dictated by the quantities

of powder cocaine involved in the case, remains unchanged under the amendments,

see U.S.S.G. § 2D1.1(c), and his statutory sentencing range on the one count that

involved both powder and crack cocaine would remain 10 years-to-life under the

FSA even if, contrary to our precedent, see United States v. Baptist, 646 F.3d 1225

(9th Cir. 2011) (per curiam), the act were given retroactive effect. See 21 U.S.C.

§ 841(b)(1)(A)(ii). Accordingly, his sentence was not “based on a sentencing

range that has subsequently been lowered by the Sentencing Commission,” and the

district court properly denied the motion. See 18 U.S.C. § 3582(c)(2); Leniear,

574 F.3d at 673-74.

      AFFIRMED.




                                          2                                    12-30131